DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 05/07/2021 has been entered. Accordingly, claims 1 and 14 are amended, claims 12 and 20 are cancelled, and no claims are newly added.
Election/Restrictions
Items 2-4 of the Final Rejection mailed 03/31/2021 are noted because those sections of the Final Rejection explained why the election was treated without traverse. As of the date of preparation of this Office Action, there has been no response to the treatment of the claims without traverse.
This application is in condition for allowance except for the presence of claims 14 and 16-18 directed to an invention non-elected without traverse.  Accordingly, claims 14 and 16-18 have been cancelled (below). 
In the interest of the clarity of the record, it is noted that the non-elected claims would not be eligible for rejoinder because they do not require all the features of the allowable claim. Further, it is noted that the allowable claims are directed to the statutory category of invention of ‘method’ while the non-elected claims are to ‘system’ and/or apparatus.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 	Please cancel claims 14 and 16-18.
	-END OF AMENDMENT-
Reasons for Allowance
Claims 1-8, 10, 11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the features requiring “a shell as a sacrificial container from the first pulverant material using the additive manufacturing process”, “the shell comprising an aperture”, and “removing the shell from the consolidated second pulverant material”.
Notably, the previously applied prior art to Hann does not teach ‘forming a solid base portion from a first pulverant material using an additive manufacturing process’ followed by the formation, onto the solid base portion, a shell as claimed and later removed. 
The closest prior art is to Freitag et al. EP 0 863 806 which discloses an embodiment at Paragraph 0017 and Figure 9 that an article is fabricated using laser directed techniques in a layer-wise fashion to produce a metal article (interpretable as solid base portion) surrounded by gas-impervious skin (interpretable as shell) preferably of the same metal material that is then subjected to a conventional HIP process, and then the gas-impervious skin can be removed by machining after densification. Notably, Freitag’s gas-impervious skin would not be capable of being filled with a second pulverant material. Moreover, the person of ordinary skill in the art would not find it obvious to additively manufacture a shell as a sacrificial container comprising an aperture that is then filled with a second pulverant material, consolidated, and then subsequently removed. While it is known in the art to additively manufacture a can or shell for hipping an article, it is not known or obvious to additively manufacture a solid base portion and then create a shell that is filled with a second pulverant material, consolidated, and then removed.
Claims 2-8, 10, 11, and 13 depend directly or indirectly from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738